AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of December 5, 2014 (the “Effective Date”), by and between
CHARTER FINANCIAL CORPORATION, a Maryland corporation having an office at 1233
O.G. Skinner Dr., West Point, GA 31833 (the “Company”) and ROBERT L. JOHNSON
(“Executive”).


INTRODUCTORY STATEMENT


CHARTERBANK, a federally chartered savings bank having an office at 1233 O.G.
Skinner Dr., West Point, GA 31833 (the “Bank”), is the wholly-owned subsidiary
of the Company  The Executive has served the Company and the Bank in an
executive capacity for many years and is familiar with the Company’s and the
Bank’s operations.


The Company’s predecessor, a federally-chartered corporation (the “Federal
Corporation”), entered into an employment agreement with Executive, dated August
15, 2002 (the “Prior Agreement”), pursuant to which Executive agreed to serve as
President and Chief Executive Officer of the Federal Corporation.  The Federal
Corporation was eliminated as part of First Charter MHC’s conversion from mutual
to stock form, and was merged into the Company with the Company as the successor
to the Federal Corporation.  The Company and Executive desire to amend and
restate the Prior Agreement, which shall be superseded and replaced by this
Agreement, and Executive is willing to continue to serve in the employ of the
Company on a full-time basis subject to the terms and conditions set forth
herein.


AGREEMENT


Section 1. Employment.


The Company hereby continues to employ Executive, and Executive hereby accepts
such continued employment, during the period and upon the terms and conditions
set forth in this Agreement.


Section 2. Employment Period; Remaining Unexpired Employment Period.


(a)
The Company shall employ Executive during an initial period beginning on the
Effective Date and ending on December 31, 2017, and during the period of any
additional extensions described in Section 2(b) (the “Employment Period”).



(b)
The Board of Directors of the Company shall conduct an annual review of
Executive’s performance prior to January 1 of each year, commencing January 1,
2016 (each, an “Anniversary Date”), and may, on the basis of such review and by
written notice to Executive, approve the extension of the Employment Period
through the day before the third (3rd) anniversary of the relevant Anniversary
Date. In such event, the Employment Period shall be deemed extended in the
absence of objection from Executive by written notice to the Company given
within ten (10) business days after his receipt of the Company’s written offer
of extension.

 
-1-


 
 

--------------------------------------------------------------------------------

 


(c)
Notwithstanding the foregoing, in the event of a Change of Control, the
Employment Period shall be deemed to have been extended by the Company through
the day before the third (3rd) anniversary of the effective date of the Change
of Control, and the date of the Change of Control will thereupon constitute the
Anniversary Date for purposes of the renewal provisions provided for in
subsection 2(b) hereof. In such event, the Employment Period shall be deemed
extended in the absence of objection from Executive by written notice to the
Company given no later than ten (10) business days after the effective date of
the Change in Control.

 
(d)
Except as otherwise expressly provided in this Agreement, any reference in this
Agreement to the term “Remaining Unexpired Employment Period” as of any date
shall mean the period beginning on such date and ending on the December 31,
2017,  or, if later, on the day before the third (3rd) anniversary of the last
Anniversary Date as of which the Employment Period was extended pursuant to
Section 2(b) or 2(c), as applicable.



(e)
Nothing in this Agreement shall be deemed to prohibit the Company from
terminating Executive’s employment before the end of the Employment Period with
or without notice for any reason.  This Agreement shall determine the relative
rights and obligations of the Company and Executive in the event of any such
termination. In addition, nothing in this Agreement shall require the
termination of Executive’s employment at the expiration of the Employment
Period. Any continuation of Executive’s employment beyond the expiration of the
Employment Period shall be on an “at-will” basis unless the Company and
Executive agree otherwise.



Section 3. Duties.


Executive shall serve as President and Chief Executive Officer of the Company,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the Company’s Bylaws and as are customarily
associated with such positions. Executive shall devote his full business time
and attention (other than during weekends, holidays, approved vacation periods,
and periods of illness or approved leaves of absence) to the business and
affairs of the Company and shall use his best efforts to advance the best
interests of the Company.


Section 4. Cash Compensation.


In consideration for the services to be rendered by Executive hereunder, the
Company shall pay to him a salary at an annual rate of $339,858, payable in
approximately equal installments in accordance with the Company’s customary
payroll practices for senior officers.  The Company’s Board of Directors shall
review Executive’s annual rate of salary at such times during the Employment
Period as it deems appropriate, but not less frequently than once every twelve
(12) months, and may at its discretion, approve a salary increase.  In addition
to salary, Executive shall receive such other compensation from the Company for
services hereunder at such times, and in such amounts and on such terms and
conditions as the Board of Directors of the Company may determine.
 
-2-


 
 

--------------------------------------------------------------------------------

 


 
Section 5. Employee Benefit Plans and Programs.


During the Employment Period, Executive shall be treated as an employee of the
Company and shall be entitled to participate in and receive benefits under any
and all qualified or non-qualified retirement, pension, savings, profit-sharing
or stock bonus plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long-term disability insurance
plans, and any other employee benefit and compensation plans (including, but not
limited to, any incentive compensation plans or programs, stock option and
appreciation rights plans and restricted stock plans) as may from time to time
be maintained by, or cover employees of the Company or the Bank, as applicable,
in accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and consistent with the Company’s
or Bank’s customary practices.


Section 6. Indemnification and Insurance.


(a)
To the extent permitted under applicable law, during the Employment Period and
for a period of six years thereafter, the Company shall cause Executive to be
covered by and named as an insured under any policy or contract of insurance
obtained by them to insure their directors and officers against personal
liability for acts or omissions in connection with service as an officer or
director of the Company or the Bank or service in other capacities at their
request. The coverage provided to Executive pursuant to this Section 6 shall be
of the same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Company.



(b)
During the Employment Period and for a period of six years thereafter, the
Company shall indemnify Executive against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent permissible under
Maryland law and that certain Indemnification Agreement entered into between
Executive and the Company, dated October 31, 2014 (the “Indemnification
Agreement”).



Section 7. Outside Activities.


Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board of Directors of the Company (which approval shall not be
unreasonably withheld); provided, however, that such service shall not
materially interfere with the performance of his duties under this Agreement or
adversely affect the business reputation of the Company or the Bank, nor shall
it violate any applicable laws or regulations. Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Company and generally applicable to
all similarly situated executives, do not adversely affect the business
reputation of the Company or the Bank, and that such activities are not
prohibited by any applicable laws or regulations.
 
-3-


 
 

--------------------------------------------------------------------------------

 


Section 8. Working Facilities and Expenses.


Executive’s principal place of employment shall be at the Company’s executive
offices at the address first above written, or at such other location as the
Company and Executive may mutually agree.  The Company shall provide Executive
at his principal place of employment with a private office, secretarial services
and other support services and facilities suitable to his positions with the
Company and necessary or appropriate in connection with the performance of his
assigned duties under this Agreement.  The Company shall provide to Executive
for his exclusive use an automobile owned or leased by the Company and
appropriate to his position, to be used in the performance of his duties
hereunder, including commuting to and from his personal residence.  The value of
the automobile shall not exceed eighty thousand dollars ($80,000.00) and shall
be replaced when permitted by the Company.  The Company shall reimburse
Executive for his ordinary and necessary business expenses, including, without
limitation, all expenses associated with his business use of the aforementioned
automobile, fees for memberships in such clubs and organizations that are
necessary or appropriate for business purposes, and his travel and entertainment
expenses incurred in connection with the performance of his duties under this
Agreement, in each case only if such expenses are presented and approved in
accordance with the Company’s business reimbursement policy then in effect.


Section 9. Termination Due to Death.


The Executive’s employment with the Company shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of Executive’s death.  In such event:


(a)
The Company shall pay to Executive’s estate his earned but unpaid compensation
(including, without limitation, salary and all other items which constitute
wages under applicable law) as of the date of his termination of employment.
This payment shall be made in accordance with the Company’s normal payroll
practices.



(b)
The Company shall provide the benefits, if any, due to Executive’s estate,
surviving dependents or his designated beneficiaries under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the officers and employees of the Company. The time and manner of
payment or other delivery of these benefits and the recipients of such benefits
shall be determined according to the terms and conditions of the applicable
plans and programs.



The payments and benefits described in Sections 9(a) and 9(b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”
 
-4-


                                                                  


 
 

--------------------------------------------------------------------------------

 



 
Section 10. Disability of Executive.


The Company may terminate Executive’s employment if Executive is suffering from
a Disability.  “Disability” means any condition which constitutes a “disability”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  A termination of employment due to Disability under this
Section 10 shall be effected by a notice of termination given to Executive by
the Company and shall take effect on the later of the effective date of
termination specified in such notice or the date on which the notice of
termination is deemed given to Executive.  In the event Executive becomes
subject to a Disability:


(a) The Company shall pay and deliver to Executive (or in the event of his death
before payment, to his estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements upon his termination of
employment.


(b) In the event of Executive’s Disability, the Company shall continue to pay
Executive his base salary, at the annual rate in effect for him immediately
prior to the date the Disability commenced, during a period ending on the
earliest of: (i) the expiration of one hundred and eighty (180) days after the
date the Disability commenced; (ii) the date on which long-term disability
insurance benefits are first payable to him under any long-term disability
insurance plan covering employees of the Company (the “LTD Eligibility Date”);
(iii) the date of his death; and (iv) the expiration of the Remaining Unexpired
Employment Period (the “Initial Continuation Period”). If the end of the Initial
Continuation Period is neither the LTD Eligibility Date nor the date of his
death, the Company shall continue to pay Executive his base salary, at an annual
rate equal to sixty percent (60%) of the annual rate in effect for him
immediately prior to the date the Disability commenced, during an additional
period ending on the earliest of the LTD Eligibility Date, the date of his death
and the expiration of the Remaining Unexpired Employment Period. The payments
under this subsection are referred to in this Agreement as the “Disability
Benefits.”


Section 11. Discharge With Cause.


(a)
The Company may terminate Executive’s employment at any time during the
Employment Period, and such termination shall be deemed to have occurred with
“Cause,” only if:



(i) The Board of Directors of the Company, by majority vote of their entire
membership, determines that Executive should be discharged because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease and desist order, or any material breach of this
Agreement; and


-5-



 
 

--------------------------------------------------------------------------------

 




(ii) after the vote contemplated by Section 11(a)(i), the Board of Directors has
furnished to Executive a notice of termination which shall specify the effective
date of his termination of employment (which shall in no event be earlier than
the date on which such notice is deemed given) and include a copy of a
resolution or resolutions adopted by the Board of Directors of the Company
authorizing the termination of Executive’s employment for Cause, and specifying
the section of this Agreement relied upon in terminating Executive for Cause.


(b)
Following the giving of notice of termination of Executive for Cause, the
Company shall terminate Executive’s duties and authority as of Executive’s date
of termination and shall also terminate the payment of salary and other cash
compensation.



(c)
If Executive’s employment is terminated during the Employment Period for Cause,
the Company shall pay and provide to him (or, in the event of his death, to his
estate, his surviving beneficiaries and his dependents) the Standard Termination
Entitlements only.  In the Event of Executive’s termination for Cause, Executive
shall resign as a director of the Company and the Bank, and as a director and/or
officer of any subsidiary or affiliate of the Company and/or the Bank.

 
Section 12. Discharge Without Cause.


The Company may discharge Executive at any time during the Employment Period
and, unless such discharge constitutes a discharge for Cause:


(a) The Company shall pay and deliver to Executive (or in the event of his death
before payment, to his estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements.


(b) Subject to Section 14, in addition to the Standard Termination Entitlements,
the Company shall pay to Executive a lump sum equal to three (3) times
Executive’s average annual compensation received from the Company, the Bank and
any subsidiary or affiliate thereof.  For purposes of this Section 12(b),
Executive’s average annual compensation shall be the average of Executive’s
compensation for the five (5) calendar years preceding his termination of
employment as reported on IRS Form W-2, but including any pre-tax contributions
from Executive’s annual compensation that are made by Executive and excludable
from W-2 compensation, such as contributions to a 401(k) plan or 125 plan, and
specifically including director’s fees, regardless of whether reported on Form
W-2 or otherwise. Such payment shall be made (without discounting for early
payment) within the time period specified in Section 14. Notwithstanding the
foregoing, in the event the termination of employment occurs following a Change
of Control, in addition to the amounts in the preceding sentence, the Company
shall continue to offer coverage for Executive and his spouse and dependents
under all “employee benefit plans” (within the meaning of the Employee
Retirement Income Security Act of 1974, as amended) (other than under any
“pension plan” (within the meaning of the Employee Retirement Income Security
Act of 1974, as amended), including any non-qualified deferred compensation plan
or tax-qualified retirement plan, equity compensation plan, or bonus plan) for
three years following termination of employment on the same terms and
conditions, including cost to Executive, that apply to similarly situated active
executive officers of the Company; provided, however, in the event the Company
is unable to provide any such benefit pursuant to the terms and conditions of
the applicable plan, the Company shall pay Executive a cash amount in lieu of
such coverage in an amount equal to the Company’s contribution towards such
coverage for a similarly situated active employee. The cash payments provided
for in this Section shall be made (without discounting for early payment) upon
thirty (30) days following Executive’s termination of employment.  The amounts
payable pursuant to this Section 12(b) shall be referred to as the “Additional
Termination Entitlements.”
 
-6-


 
 

--------------------------------------------------------------------------------

 


Section 13. Resignation.


(a)
Executive may resign from his employment with the Company at any time. A
resignation under this Section 13 shall be effected by notice of resignation
given by Executive to the Company and shall take effect on the later of the
effective date of termination specified in such notice or the date on which the
notice of termination is deemed given by Executive. Executive’s resignation of
any of the positions within the Bank or the Company to which he has been
assigned shall be deemed a resignation from all such positions.  In the event of
Executive’s resignation of his position with the Company, Executive shall also
simultaneously offer to tender his resignation as a director of the Company and
the Bank, and as a director and/or officer of any subsidiary or affiliate of the
Company and/or the Bank.



(b)
Executive’s resignation shall be deemed to be for “Good Reason” if the effective
date of resignation occurs within ninety (90) days after any of the following:



(i) the failure of the Company (whether by act or omission of its Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect Executive
to the position(s) with the Company specified in Section 3 of this Agreement or
to a more senior office;


(ii) if Executive is or becomes a member of the Board of Directors of the
Company or the Bank, the failure of the Board of Directors of the Company or the
Bank to nominate Executive to the Boards of Directors of the Company and the
Bank, respectively, unless such failure is a result of Executive’s refusal to
stand for election;


(iii) a material failure by the Company, whether by amendment of its Articles of
Incorporation, Bylaws, action of its Board of Directors or otherwise, to vest in
Executive the functions, duties, or responsibilities prescribed in Section 3 of
this Agreement; provided that Executive shall have given notice of such failure
to the Company, and the Company has not fully cured such failure within thirty
(30) days after such notice is deemed given;
 
-7-


 
 

--------------------------------------------------------------------------------

 


(iv) any reduction of Executive’s rate of base salary in effect from time to
time without Executive’s prior written consent, whether or not material, or any
failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of Executive’s compensation as and when
due;


(v) any change in the terms and conditions of any compensation or benefit
program in which Executive participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of his
total compensation package; provided that Executive shall have given notice of
such material adverse effect to the Company, and the Company has not fully cured
such failure within thirty (30) days after such notice is deemed given;
provided; however, that this Section 13(b)(v) shall not apply if the change in
the terms and conditions of the compensation or benefit program affects all
participants in such program equally;


(vi) any material breach by the Company of any material term, condition or
covenant contained in this Agreement; provided that Executive shall have given
notice of such material breach and the Company has not fully cured such failure
within thirty (30) days after such notice is deemed given; or


(vii) a change in Executive’s principal place of employment to a place that is
not the principal executive office of the Company, or a relocation of the
Company’s principal executive office to a location that is both more than
thirty-five (35) miles from Executive’s principal residence and more than
thirty-five (35) miles from the location of the Company’s principal executive
office on the date of this Agreement.


In all other cases, a resignation by Executive shall be deemed to be without
Good Reason.


(c)
In the event of the Executive’s resignation before the expiration of the
Employment Period, the Company shall pay and deliver the Standard Termination
Entitlements. In addition, if Executive’s resignation is deemed to be a
resignation for Good Reason, subject to Section 14, the Company shall also pay
and deliver the Additional Termination Entitlements.



Section 14. Terms and Conditions of the Additional Termination Entitlements.


The Company and Executive hereby stipulate that the damages which may be
incurred by Executive following any termination of employment are not capable of
accurate measurement as of the date first above written and that the Additional
Termination Entitlements constitute reasonable damages under the circumstances
and shall be payable without any requirement of proof of actual damage and
without regard to Executive’s efforts, if any, to mitigate damages. The Company
and Executive further agree that the Company may condition the payment and
delivery of the Additional Termination Entitlements on its receipt of (i)
Executive’s resignation from any and all positions which he holds as an officer,
director or committee member with respect to the Company, the Bank or any
subsidiary or affiliate of either of them, and (ii) Executive’s execution of a
release, in form and substance acceptable to the Company, releasing the Company
and the Bank from any further liability or obligation to Executive, his heirs
and beneficiaries. Payment of the Additional Termination Entitlements shall be
made, or commence, as the case may be, within sixty (60) days following
Executive’s termination of employment; provided, however, if Executive is a
“specified employee” within the meaning of Code Section 409A, payment shall be
delayed for six (6) months after termination of employment to the extent
required to avoid a tax under Code Section 409A. The term “termination of
employment” and similar terms when used in this Agreement shall mean a
termination of employment that constitutes a “separation from service” within
the meaning of Code Section 409A.
 
-8-


 
 

--------------------------------------------------------------------------------

 


Section 15. Termination Upon or Following a Change of Control.


(a)
A “Change of Control” shall be deemed to have occurred upon the happening of any
of the following events:



(i) the consummation of a reorganization, merger or consolidation of the Company
with one or more other persons, other than a transaction following which:


(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and


(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule l 3d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;


(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;


(iii) a complete liquidation or dissolution of the Company;
 


 
 

--------------------------------------------------------------------------------

 

-9-


 
(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of Directors of the Company do not belong to any
of the following groups:



(A) individuals who were members of the Board of Directors of the Company on the
date of this Agreement; or


(B) individuals who first became members of the Board of Directors of the
Company after the date of this Agreement either:


(1) upon election by the shareholders to serve as a member of the Board of
Directors of the Company by the affirmative vote of three-quarters of the
members of the Board of Directors of the Company, or of a nominating committee
thereof, in office at the time of such first election; or


(2) upon election by the shareholders to serve as a member of such board, but
only if nominated for election by the affirmative vote of three-quarters of the
members of the Board of Directors of the Company, or of a nominating committee
thereof, in office at the time of such first nomination;


provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of Directors of the Company; or


(v) any event which would be described in Section 15(a)(i), (ii), (iii) or (iv)
if the term “Bank” were substituted for the term “Company” therein.


In no event, however, shall a Change of Control be deemed to have occurred as a
result of (i) any acquisition of securities or assets of the Company, the Bank,
or a subsidiary of either of them, by the Company, the Bank, or any subsidiary
of either of them, or by any employee benefit plan maintained by any of them.
For purposes of this section 15(a), the term “person” shall have the meaning
assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.


Section 16. Covenant Not to Compete.


Executive hereby covenants and agrees that during the Employment Period, and in
the event of his termination of employment with the Company prior to the
expiration of the Employment Period for any reason other than following a Change
of Control, for a period of one year following the date of his termination of
employment with the Company, he shall not, without the written consent of the
Company, perform services of a similar nature as he performed for the Company
for any savings bank, savings and loan association, savings and loan holding
company, bank or bank holding company, any other entity engaged in the business
of accepting deposits or making loans or any direct or indirect subsidiary or
affiliate of any such entity, in any county in which the Bank or the Company has
one or more offices or has filed an application to acquire or establish a new
branch or loan origination office.
 
-10-


 
 

--------------------------------------------------------------------------------

 


Section 17. Confidentiality.


(a)
Confidentiality. All Confidential Information and Trade Secrets and all physical
embodiments thereof received or developed by Executive while employed by the
Company are confidential to and are and will remain the sole and exclusive
property of the Company. Except to the extent necessary to perform the duties
assigned by the Company hereunder, Executive will hold such Confidential
Information and Trade Secrets in trust and in strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by Executive to lose its character or cease to qualify as Confidential
Information or Trade Secrets.



(b)
Return of Company Property. Upon request by the Company, and in any event upon
termination of this Agreement for any reason, as a prior condition to receiving
any final compensation hereunder (including the Standard Termination
Entitlements and/or the Additional Termination Entitlements), Executive will
promptly deliver to the Company all property belonging to the Company,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in Executive’s custody, control or
possession.



(c)
Survival. The covenants of confidentiality set forth herein will apply on and
after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by Executive while employed or engaged by
the Company prior to or after the date hereof. The covenants restricting the use
of Confidential Information will continue to apply for a period of two years
following Executive’s termination of employment with the Company. The covenants
restricting the use of Trade Secrets will continue to apply following
termination of this Agreement for so long as permitted by the governing law.



(d)
Definitions. For purposes of this section 17, the following terms shall have the
following meanings:



(i) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company or the
Bank, where “control” shall mean control of more than fifty percent (50%) of the
ordinary voting power.


(ii) “Confidential Information” means data and information relating to the
business of the Company, the Bank, or any Affiliate (which does not rise to the
status of a Trade Secret) which is or has been disclosed to Executive or of
which Executive became aware as a consequence of or through his relationship to
the Company, the Bank, or any Affiliate and which has value to the Company, the
Bank, or any Affiliate and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company, the Bank, or any Affiliate
(except where such public disclosure has been made by Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means without breach
of any obligations of confidentiality owed to the Company, the Bank, or any
Affiliate thereof by Executive.
 
-11-


 
 

--------------------------------------------------------------------------------

 


(iii) “Trade Secrets” means data and information relating to the business of the
Company, the Bank, or any Affiliate thereof including, but not limited to,
technical or nontechnical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.


Section 18. Solicitation.


Executive hereby covenants and agrees that, for a period of one year following
his termination of employment with the Company or the Bank (other than a
termination following a Change in Control), he shall not, without the written
consent of the Company, either directly or indirectly:


(a)
solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in Section 16;



(b)
provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the counties specified in Section 16, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank, or any of their
respective subsidiaries or affiliates to terminate his employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in Section 16;

 
-12-


 
 

--------------------------------------------------------------------------------

 


(c)
solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank
with whom Executive had material contact to terminate an existing business or
commercial relationship with the Company or the Bank.



Section 19. No Effect on Employee Benefit Plans or Programs.


The termination of Executive’s employment during the term of this Agreement or
thereafter, whether by the Company or by Executive, shall have no effect on the
rights and obligations of the parties hereto under the Company’s or the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Company or the
Bank from time to time; provided, however, that nothing in this Agreement shall
be deemed to duplicate any compensation or benefits provided under any
agreement, plan or program covering Executive to which the Company is a party
and any duplicative amount payable under any such agreement, plan or program
shall be applied as an offset to reduce the amounts otherwise payable hereunder.


Section 20. Successors and Assigns.


This Agreement will inure to the benefit of and be binding upon Executive, his
legal representatives and testate or intestate distributees, and the Company and
its respective successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company may
be sold or otherwise transferred.  Failure of the Company to obtain from any
successor its express written assumption of the Company’s obligations hereunder
at least sixty (60) days in advance of the scheduled effective date of any such
succession shall be deemed a material breach of this Agreement.


Section 21. Notices.


Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally by courier or otherwise, or five (5) days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:
 
-13-

                                                                    


 
 

--------------------------------------------------------------------------------

 



 
 
If to Executive:

Robert L. Johnson
[at the most recent address
listed in the Bank’s records]
 
If to the Company:



Charter Financial Corporation
ATTN: Chairman, Personnel & Compensation Committee of the Board of Directors
1233 O.G. Skinner Dr.
P.O. Box 472
West Point, GA 31833


Section 22. Waiver.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


Section 23. Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.


Section 24. Governing Law.


This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of Georgia applicable
to contracts entered into and to be performed entirely within the State of
Georgia.


Section 25. Headings and Construction.


The headings of Sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any Section. Any reference to a
Section number shall refer to a Section of this Agreement, unless otherwise
stated.


Section 26. Entire Agreement; Modifications.


This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
 
-14-


 
 

--------------------------------------------------------------------------------

 


Section 27. Non-duplication.


In the event that Executive shall perform services for the Bank or any other
direct or indirect subsidiary or affiliate of the Company or the Bank, any
compensation or benefits provided to Executive by such other employer shall be
applied to offset the obligations of the Company hereunder, it being intended
that this Agreement set forth the aggregate compensation and benefits payable to
Executive for all services to the Company and all of its respective direct or
indirect subsidiaries and affiliates.


Section 28. Survival.


The provisions of Sections 6, 16, 17, 18 and 19 shall survive the expiration of
the Employment Period or termination of the Agreement.


Section 29. Indemnification for Attorney’s Fees.


The Company shall indemnify, hold harmless and defend Executive against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that Executive shall have substantially prevailed
on the merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
whether Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. The indemnification payment shall be made within
thirty (30) days of such determination. In the event of a settlement pursuant to
a settlement agreement, any indemnification payment under this Section 29 shall
be made only after a determination by the members of the Board (other than
Executive and any other member of the Board to which Executive is related by
blood or marriage) that Executive has acted in good faith and that such
indemnification payment is in the best interests of the Company.  The provisions
of this Section 29 shall supersede and not be governed by the provisions of the
Indemnification Agreement.


Section 30. Required Regulatory Provisions.


Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.  If and to the extent that the foregoing
provision shall cease to be required or by applicable law, rule or regulation,
the same shall become inoperative as though eliminated by formal amendment of
this Agreement.
 
-15-


 
 

--------------------------------------------------------------------------------

 


Section 31. Arbitration.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, sitting in a location selected by Executive within fifty (50)
miles from the principal office of the Company, in accordance with the rules of
the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect.  The Company shall
provide a list of three or more arbitrators to Executive from which Executive
shall select the arbitrator.  If the parties are unable to agree within fifteen
(15) days from the date the Company presents the list to Executive, the
arbitrator shall be appointed for them from a panel of arbitrators selected in
accordance with the National Rules.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.


Section 32.  Guarantee; Non-Duplication.


The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which Executive is or may be entitled to under the terms and
conditions of the Agreement of even date herewith between the Bank and
Executive. In the event that Executive shall perform services for the Bank or
any other direct or indirect subsidiary of the Company, any compensation or
benefits provided to Executive by such other employer shall be applied to offset
the obligations of the Company hereunder, it being intended that this Agreement
set forth the aggregate compensation and benefits payable to Executive for all
services to the Company and all of its direct or indirect subsidiaries.


[Signature Page Follows]


 
-16-

                                                            


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
Executive has hereunto set his hand, all as of the day and year first above
written.


EXECUTIVE




 
/s/ Robert L. Johnson__________________________________________

 
Robert L. Johnson







ATTEST:
CHARTER FINANCIAL CORPORATION





/s/ Bonnie F. Bonner_____________
/s/ Thomas M. Lane__________________________________________

Bonnie F. Bonner
Thomas M. Lane, Director

Assistant
Secretary                                                               Chairman,
Personnel and Compensation Committee
 
-17-